UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1482


XIU RONG CHEN; GUO CAI YANG,

                Petitioners,

           v.

ERIC H. HOLDER, JR., United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   December 3, 2008                   Decided:    February 26, 2009


Before WILLIAMS,   Chief     Judge,   and   TRAXLER     and   KING,   Circuit
Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED: Yee Ling Poon, New York, New York, for Petitioners.
Kristin Kay Edison, UNITED STATES DEPARTMENT OF JUSTICE, Office
of Immigration Litigation, Washington, D.C., for Respondent. ON
BRIEF: Robert Duk-Hwan Kim, New York, New York, for Petitioners.
Peter D. Keisler, Assistant Attorney General, Civil Division, M.
Jocelyn   Lopez  Wright,   Assistant    Director,   UNITED   STATES
DEPARTMENT   OF  JUSTICE,   Office   of   Immigration   Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Xiu Rong Chen and her husband Guo Cai Yang, both natives

and citizens of the People’s Republic of China, petition for

review of a final order of the Board of Immigration Appeals

(“BIA”) denying their applications for asylum, withholding of

removal,         and    protection      under         the    United     Nations      Convention

Against          Torture      (“CAT”).            Chen’s          and   Yang’s      asylum      and

withholding of removal claims allege that Chen suffered past

persecution            when     Chinese       officials            fitted     her        with   an

intrauterine contraceptive device (“IUD”) against her will after

the birth of her first child with her first husband and that

Chen and Yang fear sterilization upon return to China because of

a second child that they had after they were married in the

United       States.           Chen’s       CAT    claim      alleges       that     she     fears

detention and torture as a result of her violation of China’s

one-child         policy;      Yang’s    CAT      claim       likewise      alleges      that    he

fears detention and torture, but as a result of his leaving

China illegally with the assistance of a snakehead. 1

       The       BIA   denied       their    asylum         and    withholding      of     removal

claims, affirming the conclusion of the Immigration Judge (“IJ”)

that       the   forced       IUD   insertion         was    not    persecution      under      the

       1
       A “snakehead” is a professional smuggler of Chinese
migrants.    Chen Lin-Jian v. Gonzales, 489 F.3d 182, 186 n.1
(4th Cir. 2007).




                                                  2
Immigration and Nationality Act (“INA”), 8 U.S.C.A. § 1101 et

seq. (West 2005 & Supp. 2008), and that any fear that the couple

had of forced sterilization in the future was unreasonable.                                The

BIA also denied their CAT claims, affirming the IJ’s conclusion

that the evidence failed to show that Chen and Yang would likely

be   tortured     upon    their    return        to    China.      For    the   following

reasons, we deny Chen’s and Yang’s petition for review on all

claims.



                                             I.

       Ms. Chen entered the United States in September 2001 as a

nonimmigrant visitor for business and was authorized to remain

in   the   United    States       for    a   temporary        period     not    to    exceed

October 8, 2001.          On January 1, 1997, prior to arriving in the

United States, Chen gave birth to a son in China with her first

husband.         Following       the    birth     of    her     son,     Chinese      family

planning officials required Chen to have an “IUD insert[ed]” and

to “go for [an] IUD check-up every three months.”                         (J.A. at 244-

45.)    Because Chen experienced “an irregular period and pain,”

she “had the IUD removed approximately 3 months after it was

fitted.”    (J.A. at 974.)             After removing the IUD, Chen was still

required    to    attend    examinations          every    three       months   or    so   to

determine    if     she    had    become     pregnant.          Chen     and    her    first




                                             3
husband eventually divorced, and Chen was granted custody of her

son, who remains in China.

      Mr.     Yang     entered     the    United    States      in     May   2001     without

inspection by an immigration officer.                          Prior to entering the

United States, Yang had another wife with whom he had a daughter

in China.           After the birth of his daughter on May 6, 1999,

family planning officials fitted his wife with an IUD to prevent

pregnancy.          But the IUD either “malfunctioned or dislodged,” and

his wife learned that she was again pregnant in January 2001 and

stopped      appearing       for    her    IUD    check-ups.           (J.A.    at     1785.)

Fearful that the family planning officials would force his wife

to    have     an     abortion      if    they    learned       of     her    unauthorized

pregnancy, Yang, whose older sisters and sister-in-law had been

forcibly sterilized, decided that he and his wife should leave

China    and    hopefully         give    birth    to    the    child    in    the    United

States.       Yang and his wife both left China in March 2001, but

his   wife     left     a   few    days    before       Yang    and,    according       to   a

snakehead      with     whom   Yang’s      brother-in-law         spoke,       “was   killed

when the small boat [she was on] capsized in rough waters.”

(J.A. at 1785.)         Yang’s first daughter remains in China.

      Chen and Yang met for the first time in December 2003,

married on March 26, 2004, and gave birth to a daughter on

October 9, 2004.            That same month, Chen filed an application for

asylum       with     the    Department      of     Homeland         Security       (“DHS”).


                                             4
Because she gave birth to her daughter with Yang, Chen “feared

that    [she]         would     be   forced      to     have     either    an     abortion     or

sterilization if [she] were returned to China.”                                 (J.A. at 574.)

In    fact,      she     knew    two      family       members    who     had    already     been

sterilized.            An     asylum      officer      interviewed        Chen    in   November

2004,      and     DHS      initiated      removal       proceedings       against       her   by

filing a Notice to Appear in immigration court, charging her

with removability under 8 U.S.C.A. § 1227(a)(1)(B) (West 2005),

as    an   alien       present       in    the     United      States     beyond       the    time

permitted by her visa.

       Yang filed a separate asylum application in November 2004.

Yang explained that once Chen became pregnant, he feared that

either Chen would be forced to have an abortion or sterilization

or that he would be forced to be sterilized if the couple was

returned      to      China.         In   December       2004,    DHS     initiated     removal

proceedings against Yang by issuing a Notice to Appear, charging

him with removability under 8 U.S.C.A. § 1182(a)(6)(A)(i) (West

2005), as an alien present in the United States without having

been admitted or paroled.

       Before the IJ, Chen admitted the charges against her and

conceded         removability,            but    sought        asylum,      withholding        of

removal, protection under the CAT, and voluntary departure in

the alternative.              After Chen’s counsel informed the IJ that Yang

was    also      in    removal       proceedings,         the    IJ     consolidated         their


                                                   5
cases.     The IJ held a hearing on February 23, 2006 and denied

all forms of relief to Chen and Yang.                      The BIA dismissed the

subsequent    appeal       on   May   15,        2007.     Chen      and    Yang    timely

petitioned    for    our    review     of     the     BIA’s    order.        We    possess

jurisdiction under 8 U.S.C.A. § 1252(a) (West 2005).



                                         II.

                                            A.

     The     BIA’s   decision         that       an   alien     is    ineligible      for

admission to the United States is “conclusive unless manifestly

contrary to law.”          8 U.S.C.A. § 1252(b)(4)(C) (West 2005).                     “We

treat administrative findings of fact as conclusive ‘unless any

reasonable adjudicator would be compelled to conclude to the

contrary.’”     Lin v. Mukasey, 517 F.3d 685, 691 (4th Cir. 2008)

(quoting 8 U.S.C.A. § 1252(b)(4)(B) (West 2005)).                          “We review de

novo legal questions determined by the BIA, . . . affording

appropriate deference to the BIA’s interpretation of the INA and

any attendant regulations[.]”               Lin, 517 F.3d at 691-92 (internal

citations    omitted).          Where,       as    here,      the    BIA    affirms   the

decision of the IJ in a separate written opinion, we review both

the BIA’s decision and the IJ’s decision to the extent the BIA

relied upon it.        See Niang v. Gonzales, 492 F.3d 505, 511 n.8

(4th Cir. 2007).




                                             6
Barb.
1.

     We now turn to each of Chen’s and Yang’s claims.                                        The

couple first contends that the BIA’s denial of their asylum and

withholding    of      removal    claims          was    inappropriate         because       the

BIA’s conclusion that the couple did not establish either past

persecution or a well-founded fear of future persecution was

manifestly contrary to law.

     To qualify for asylum, an alien must demonstrate that he or

she is unable or unwilling to return to his or her country of

origin because of persecution, or a well-founded fear of future

persecution,      on     account     of        his       or     her     race,        religion,

nationality,      membership       in     a        particular         social        group,     or

political    opinion.       8    U.S.C.A.          §    1101(a)(42).           If    an     alien

proves past persecution, that alien is entitled to a presumption

of   a    well-founded      fear    of        future         persecution,           which    the

Government can overcome only by establishing by a preponderance

of the evidence either that there has been a fundamental change

in circumstances such that the applicant no longer has a well-

founded    fear     of   persecution          in       the    applicant’s       country       of

nationality,      or     that      the     applicant            could     avoid           future

persecution by relocating to another part of the applicant’s

country of nationality.            Lin, 517 F.3d at 692-93; 8 C.F.R. §

1208.13(b)(1) (2008).           Responding to China’s “one child” policy,


                                              7
Congress amended § 1101(a)(42) to provide as follows:

       [A] person who has been forced to abort a pregnancy or
       to undergo involuntary sterilization, or who has been
       persecuted for failure or refusal to undergo such a
       procedure or for other resistance to a coercive
       population control program, shall be deemed to have
       been persecuted on account of political opinion, and a
       person who has a well founded fear that he or she will
       be forced to undergo such a procedure or subject to
       persecution for such failure, refusal, or resistance
       shall be deemed to have a well founded fear of
       persecution on account of political opinion.

Id.

To    qualify       for    withholding       of       removal,       an    alien     “bears   the

higher burden of showing that it is ‘more likely than not’ that,

if removed to a particular country, [his or] her life or freedom

would       be    threatened        on    account       of     one        of   the    enumerated

grounds.”         Lin, 517 F.3d at 692 (quoting Camara v. Ashcroft, 378
F.3d 361, 367 (4th Cir. 2004)).

       Chen       and     Yang    first     dispute      the     BIA’s         conclusion     that

Chen’s forced IUD insertion and required checkups “did not rise

to the level of past persecution.”                      (J.A. at 2.)

       In        Lin,   we       declined    to       consider       whether         forced   IUD

insertion is persecution under § 1101(a)(42), instead remanding

the case to the BIA so that it could provide us with meaningful

guidance on that question.                  Lin, 517 F.3d at 693-94.                   We did so

because the INA provides that the “determination and ruling by

the Attorney General with respect to all questions of law shall

be controlling,” 8 U.S.C.A. § 1103(a)(1) (West 2005), and the


                                                  8
Supreme Court has often stated that “judicial deference to the

Executive Branch is especially appropriate in the immigration

context where officials exercise especially sensitive political

functions     that   implicate    questions   of    foreign       relations.”

I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 425 (1999) (internal

quotation marks omitted).

       In a recent decision, In re M— F— W—, 24 I. & N. Dec. 633

(BIA 2008), the BIA finally provided the much needed guidance on

whether     and   under   what   circumstances     forced   IUD    insertion

constitutes persecution.

       Specifically, the BIA explained:

  1.      “[S]imply requiring a woman to use an IUD, and other more
          routine methods of China’s implementation of its family
          planning policy, do not generally rise to the level of
          harm required to establish persecution. . . . [E]xamples
          of routine acts . . . that are lacking in harm sufficient
          to constitute persecution include reinsertion of an IUD
          after the removal of an IUD, fines for having removed the
          IUD   that   are   not   excessive,  regularly   required
          gynecological exams, and other routine fines and threats
          for disobeying the policy.” Id. at 640-41.

  2.      “[T]o rise to the level of harm necessary to constitute
          ‘persecution,’ the insertion of an IUD must involve
          aggravating circumstances,” such as physical abuse. Id.
          at 642.

  3.      “[S]hould the harm associated with an IUD rise to the
          level of persecution, there must still be a link between
          the harm and the reasons for its infliction that
          establishes that it is the result of, or is on account
          of, other resistance or one of the protected grounds
          described in section 101(a)(42) of the Act.” Id. at 642.




                                     9
     In    this    context,      “the    BIA    should   be   accorded   Chevron

deference as it gives ambiguous statutory terms concrete meaning

through    a   process     of     case-by-case     adjudication.” 2      Aguirre-

Aguirre,   526 U.S. 415,    425    (1999)   (internal    quotation     marks

omitted)).        And, applying that deference, we must uphold the

BIA’s determination that an IUD insertion without any sign of

physical abuse does not constitute persecution.

     In support of its conclusion that the required usage of an

IUD is not persecution, the BIA distinguished IUD insertion from

forced abortion or sterilization, explaining:

     While   having  an   IUD   inserted  involuntarily  is
     certainly intrusive and hinders a person’s ability to
     control procreation, the temporary nature of its
     effects persuades us that such a procedure does not
     constitute persecution per se. Unlike forced abortion
     and sterilization, using an IUD does not generally
     have permanent effects, other than the loss of time
     during which to conceive.      Absent evidence to the
     contrary, we find that under normal circumstances, the
     IUD user does not lose a child or the permanent
     opportunity to have a child . . . .

In re M—F—W—, 24 I. &. N. Dec. at 640.

     Recognizing      that       one    could   certainly     argue   that   “the

perpetual use of an IUD, or any other birth control method,

     2
       Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc.,
467 U.S. 837 (1984) mandates that the BIA’s interpretations of
ambiguous sections of the INA must control unless those
interpretations are unreasonable.    Id. at 844 (concluding that
agency’s interpretation of a statutory scheme it is entrusted to
administer   is   controlling   unless   the  interpretation   is
“arbitrary, capricious, or manifestly contrary to the statute.”)




                                          10
throughout    a   woman’s        child     bearing        years    until       menopause

effectively results in a form of sterilization,” In re M—F—W—,

24 I. &. N. Dec. at 636, the BIA nevertheless rejected the

argument,    reading      the    verb     “sterilize”        to    mean       “‘to     make

sterile,’”   which      means    “‘[i]ncapable       of    sexual     reproduction’”

and   concluding        that    “[t]his        definition         makes       clear    the

permanency of the sterilization procedure—i.e., that it leaves

one incapable of having children—and leads us to [conclude] . .

. that IUD use should [not] be treated as the equivalent of

sterilization.”      In re M—F—W—, 24 I. &. N. Dec. at 636 (quoting

Webster’s II New Riverside University Dictionary 1137 (1994));

id.   (“Unlike    sterilization,         [IUD    insertion]         is    a    temporary

measure meant to provide for birth planning and not to remove

all possibility of future birth opportunities.”).

      Even were we to conclude that the BIA’s interpretation of §

1101(a)(42) was not the best available interpretation of the

statutory    language,          we     certainly      cannot        say       that      its

interpretation     is    unreasonable,         and   we    must    therefore         afford

Chevron deference to the BIA’s conclusion that an IUD insertion,

unaccompanied      by     any        aggravating     circumstance,            does      not

generally constitute “persecut[ion] . . . for other resistance

to a coercive population control program” within the meaning of

§ 1101(a)(42).     See Chevron, 467 U.S. at 844 (“[A] court may not

substitute its own construction of a statutory provision for a


                                          11
reasonable     interpretation           made    by    the      administrator         of     an

agency.”).

      Applying     the    BIA’s        holdings      to     this      case,     we   easily

conclude, as the BIA did, that Chen and Yang have failed to

allege past persecution.               There is no testimony that “[Chen’s]

procedure     differed     from     a    voluntary         IUD     insertion,”       Li     v.

Gonzales, 405 F.3d 171, 179 (4th Cir. 2005), or that it was

accompanied by any physical abuse.                        Chen notes that she was

forced to have required check-ups every three months, but the

BIA has concluded that “regularly required gynecological exams”

do   not   rise    to    the    level     of    persecution         and    we    owe      that

conclusion Chevron deference as well.                     Moreover, Chen has failed

to offer any evidence whatsoever establishing a nexus between

the IUD insertion and her own resistance to China’s population

control policies.

                                           2.

      To succeed on their asylum claims absent evidence of past

persecution, Chen and Yang must establish a well-founded fear of

future     persecution,        which    involves      subjective          and    objective

components.       Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).     To satisfy the subjective element, Chen and Yang must

present “candid, credible, and sincere testimony demonstrating a

genuine    fear   of     persecution.”          Id.       at   187.       The    objective

element is satisfied by a showing of “specific, concrete facts


                                           12
that would lead a reasonable person in like circumstances to

fear persecution.”      Id. at 187-88.

     In holding that Chen and Yang failed to establish a well-

founded fear of future persecution, the IJ relied on a State

Department report which provided:

     Generally, unless one of the parents is an “overseas
     Chinese”   (i.e.  has   residency rights  in  another
     country), a family with a U.S.-born child or children
     receives no special treatment under family planning
     laws.   In Fujian Province, for example, a family in
     which both parents are Chinese citizens would be
     expected to pay social compensation fees, may be
     required to pay extra tuition for “unauthorized”
     children attending school, and would be expected to
     conform to the restrictions in Chinese law on future
     offspring.   U.S. diplomats in China are not aware of
     any cases in which returnees from the United States
     were forced to undergo sterilization procedures on
     their return.

Bureau   of   Democracy,         Human       Rights,     and   Labor,   U.S.    Dep’t    of

State, China: Profile of Asylum Claims and Country Conditions 26

(June 2004) [hereinafter “2004 State Department Profile”].                              The

IJ also noted that the BIA—in an unpublished opinion which the

IJ failed to cite—agreed with the State Department “that someone

who had two children in the United States only had a speculative

case in nature and, consequently, did not serve to present a

viable asylum claim.”            (J.A. at 201.)            The BIA adopted the IJ’s

findings.      (J.A.    at       3   (“[F]or       the    reasons   discussed     by    the

Immigration    Judge,       we       agree    that       the   respondents     failed    to

demonstrate    .   .    .    a       well-founded          fear   of    persecution      in




                                              13
China.”)); see also Jian Hui Shao v. Mukasey, 546 F.3d 138, 152

(2d   Cir.      2008)   (noting     that      the    BIA     had    relied     on    State

Department reports to conclude that the Chinese Government does

not have a national policy of requiring forced sterilization of

parents who return with a second child born outside of China).

      Chen and Yang contend that the IJ, as affirmed by the BIA,

abused    its     discretion       in    concluding         that     they     failed     to

establish a well-founded fear of future persecution because: (1)

the IJ relied on an unidentified, unpublished BIA decision; (2)

the IJ relied on the 2004 State Department Profile, which was

unreliable and not supported by substantial evidence; and (3)

the IJ failed to consider evidence in the record.

      These     contentions    are       without      merit.        First,     the     IJ’s

failure    to    cite   to   the    unpublished            BIA    decision    is    of   no

consequence; the IJ relied on the reasoning of the unpublished

BIA opinion and the BIA expressly adopted the IJ’s reasoning in

its review of this case.           Second, as to the reliance on the 2004

State Department Profile, we have previously noted that “[a]

State     Department     report         on    country       conditions       is     highly

probative evidence in a well-founded fear case.”                             Gonahasa v.

United    States     I.N.S.,      181 F.3d 538,    542    (4th     Cir.    1999).

Finally, having reviewed the record before us, we conclude that

the IJ, as affirmed by the BIA, did in fact “consider[] the

evidence of record” but chose to give weight to the 2004 State


                                             14
Department Profile and the unpublished BIA opinion in finding

that Chen and Yang had failed to establish a well-founded fear

or persecution.      (J.A. at 211.)           In short, we simply cannot

conclude that the BIA’s denial of asylum is “manifestly contrary

to law.”    See 8 U.S.C.A. § 1252(b)(4)(C).            Thus, we deny the

petition as to the BIA’s denial of Chen’s and Yang’s asylum and

withholding of removal claims.           See Camara, 378 F.3d at 367

(“Because   the   burden   of   proof   for    withholding   of   removal   is

higher than for asylum - even though the facts that must be

proved are the same - an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal . . . .”). 3


     3
       Chen and Yang also challenge the BIA’s denial of their
motion to remand for consideration of additional evidence—a copy
of a May 2003 Changle City Administration Opinion, a 2003 Fujian
Province Administrative Decision, and a July 1999 Q&A Handbook—
in light of Guo v. Gonzales, 463 F.3d 109 (2d Cir. 2006). The
BIA concluded that the “the [additional] evidence which has been
submitted . . . does not demonstrate that respondents’
subjective fear of harm on account of their opposition to
China’s coercive population control policies is objectively
reasonable.”   (J.A. at 3.)    We have reviewed this claim and
conclude that it is without merit. See In re S—Y—G—, 24 I. & N.
Dec. 247, 256-57 (BIA 2007) (concluding that the 2003 Changle
City Administration Opinion and the 2003 Fujian Province
Administrative Decision “do not reflect any basis for fearing
sanctions that would rise to the level of persecution” and that
the 1999 Q&A Handbook “does not indicate that forcible
sterilizations are mandated in Fujian Province after the birth
of a second child”), petition for review denied, Jian Hui Shao
v. Mukasey, 546 F.3d 138 (2d Cir. 2008); In re M—F—W—, 24 I. &
N. Dec. 633, 644 (BIA 2008) (noting that the Guo documents
“reflected general birth planning policies that did not
specifically show any likelihood that the alien, or similarly
situated Chinese nationals, would be persecuted as a result of
(Continued)


                                    15
                                               C.

       We    now    turn     to   Chen’s       and      Yang’s        claim         that     the   BIA

improperly denied their applications for CAT relief.                                    To receive

protection under the CAT, the alien must show that “it is more

likely than not that he or she would be tortured if removed to

the    proposed     country       of   removal.”            8    C.F.R.         §     1208.16(c)(2)

(2008)).          Torture    is    “an     extreme        form       of    cruel       and   inhuman

treatment,”         8     C.F.R.       §      1208.18(a)(2)                (2008),         that     is

“intentionally          inflicted        on   a     person       .    .     .    by     or   at    the

instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.”                                            8

C.F.R. § 1208.18(a)(1) (2008).                      In considering an application

for CAT protection, we consider “all evidence relevant to the

possibility of future torture” including, but not limited to:

past     torture        inflicted      upon       the     applicant;            the    applicant’s

ability to relocate to another area of the country where torture

is unlikely; and gross, flagrant, or mass violations of human

rights.       8 C.F.R. § 1208.16(c)(3) (2008).                            We review the BIA’s

denial       of     CAT     protection            under     the           highly        deferential

substantial evidence test, Dankam v. Gonzales, 495 F.3d 113, 124

(4th Cir. 2007), and must deny the petition for review if the

BIA’s       order   is      “supported        by     reasonable,            substantial,           and



the birth of a second child in the United States”).



                                               16
probative evidence on the record considered as a whole.”                                   I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Chen’s    CAT    claim      alleges     that          she    fears       detention        and

torture    as    a   result     of     her    violation            of     China’s       one-child

policy, and Yang’s CAT claim alleges that he fears detention and

torture as a result of his leaving China illegally with the

assistance of a snakehead.                  In rejecting these claims, the IJ

concluded, “[i]n regards to the Torture Convention, the State

Department’s Report is given full weight, in that it shows that

the    respondents         would      not     be        subject          to     sterilization.

Therefore, the Court cannot consider a claim of torture.”                                      (J.A.

at 211.)        The BIA adopted this reasoning, concluding that Chen

and Yang “failed to demonstrate that it is more likely than not

. . . that they would be tortured upon return to China.”                                       (J.A.

at 3.)

       Applying      our      deferential         standard          of        review,     we     are

constrained to deny Chen’s and Yang’s CAT claims.                                       Here, the

2004   State     Department        Profile,        to    which          the    IJ   gave       “full

weight,” (J.A. at 211), noted that violations of family planning

policy are “civil offenses and result in civil penalties” and

are “not considered criminal offenses,” 2004 State Department

Profile    21.         And,    with    respect          to    the       return      of    illegal

emigrants   from       the    United    States,         the        2004    State     Department

Profile stated as follows:


                                             17
       The Chinese Government accepts the repatriation of
       citizens   who   have   entered  other  countries  or
       territories illegally.     In the past several years,
       hundreds of Chinese illegal immigrants have been
       returned from the United States, and U.S. Embassy
       officials have been in contact with scores of them.
       In most cases, returnees are detained long enough for
       relatives to arrange their travel home.     Fines are
       rare. U.S. officials in China have not confirmed any
       cases of abuse of persons returned to China from the
       United States for illegal entry.

2004     State    Department    Profile         33.           We     note     that    State

Department       reports     “are     usually         the     result     of     estimable

expertise and earnestness of purpose, and they often provide a

useful and informative overview of conditions in the applicant’s

home country.”       Tian-Yong Chen v. United States I.N.S., 359 F.3d
121, 130 (2d Cir. 2004).              Thus, as in the asylum context, we

find that “[a] State Department report on country conditions is

highly    probative       evidence”   in    a   case        involving    a    CAT    claim.

Gonahasa v. United States I.N.S., 181 F.3d 538, 542 (4th Cir.

1999); see also Tu Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir.

2006)     (noting    that     although      “[t]he          observations       of     State

Department       country    profiles       do    not        automatically       discredit

contrary evidence presented by the applicant, and . . . are not

binding     on      the     immigration         court,        they      are     probative

nonetheless” (internal quotation marks and citation omitted)).

       Chen and Yang contend that the IJ failed to consider a 2001

Amnesty International report stating that the use of torture is

“widespread and systemic” in China, (J.A. at 477), and a 2001


                                           18
news article about a Chinese woman who was allegedly beaten to

death   for    refusing   sterilization.         Both    the   IJ    and    the   BIA

considered this evidence, however, but simply found the 2004

State Department Profile more persuasive.                This case is not one

in which either the IJ or the BIA “completely ignored” a “huge

mass of evidence bearing on . . . whether he is more likely than

not to be tortured if . . . forced to return to China” and

“failed to give the issue a responsible analysis.”                          Lian v.

Ashcroft, 379 F.3d 457, 461-62 (7th Cir. 2004).                     On the record

before us, substantial evidence supports the BIA’s decision to

deny CAT protection.            Accordingly, we must deny the couple’s

petition for review of the BIA’s denial of their CAT claim.



                                     III.

     For      the   foregoing    reasons,   we    deny    Chen’s      and    Yang’s

petition for review of the BIA’s denial of their claims for

asylum, withholding of removal, and protection under the CAT.



                                                 PETITION FOR REVIEW DENIED




                                      19